Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of the Group I Invention in the reply filed on 08 June 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown a serious burden in examining the groups of claimed inventions.  This is not found persuasive because, as stated in the Requirement for Restriction dated 09 March 2022, the groupings do not have a unity of invention and would, therefore, necessarily require different fields of search, as well as consequently separate classifications thereof.
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 June 2022.
4.	Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group III Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 June 2022.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
7.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (United States Patent Publication No. US 2009/0028910 A1), hereinafter DeSimone.
9.	Regarding Claims 1-5, DeSimone teaches (Paragraphs [0373-0438]) a fluorinated monomer including cross-linkable functional groups. DeSimone teaches (Paragraphs [0373-0438]) a photoinitiator. DeSimone teaches (Paragraphs [0373-0438]) the fluorinated monomer is a perfluorinated monomer. DeSimone teaches (Paragraphs [0373-0438]) the fluorinated monomer includes a perfluoropolyether moiety. DeSimone teaches (Paragraphs [0373-0438]) the fluorinated monomer is perfluoropolyether dimethacrylate. DeSimone teaches (Paragraphs [0373-0438]) the cross-linkable functional groups are end groups.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737